DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment file 04/28/22 (“Amend.”), in which: claims    1-3, 8-10, 15 and 16 are amended; claims 4-7, 11-14 and 17-20 are cancelled and the rejection of the claims are traversed.  Claims 1-3, 8-10, 15 and 16 are currently pending an Office action on the merits follows.

Reasons for Allowance
Claims 1-3, 8-10, 15 and 16 are allowed.  The following is the Office's statement of reasons for allowance:
As to the independent claims, the prior art of record fails to teach or suggest a determining method of a gamma value, a determining device of a gamma value or a display terminal, which operates to determine a gamma value using the operations outlined in the independent claims.  
More specifically, the combined operation of determining a local gamma value of a plurality of target gray scales involves measuring brightness corresponding to each target gray scale, calculating a local gamma values to each of the target gray scale by calculating an average of the local gamma value of the target gray scale and using the average as an approximate gamma value and further includes: setting a gamma value range of the display panel according to the approximate gamma value and an error of the approximate gamma and obtaining a plurality of candidate gamma values from gamma value ranges and calculating a gray scale dispersion for each of the candidate gamma value and using the candidate gamma value having a gray scale dispersion closest to the a sample gray dispersion as the gamma value of the display panel.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-3, 8-10, 15 and 16 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2019/0108780 to Meng discloses of using test gray scales values
on a standard Gamma curve and providing gamma curve correction ([0009]), but does not disclose the limitations of all the operations in the allowed claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693